Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 23rd, 2022.
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner to examiner all three invention groups.  This is not found persuasive because as explained in the previous correspondence, the combination (claim 1) as claimed does not require the particulars of the subcombination (claim 12) as claimed because the combination does not require a base configured to be mounted at an end of an extension body on an elevated platform. The subcombination has separate utility such as a proximity sensor on a machine body (ie: forklift), for example, among many other utility applications that use sensors. As can be seen in the cited prior art (PTO 892) proximity sensors can be found on wide variety of objects/bodies other than just platforms and to include searches in all arts that have proximity sensors would be a serious burden. Similar reasons are applicable for the restriction of the method where the product can be used in a materially different process of using that product. Lastly, it is again noted that the prior art applicable to one invention would not necessarily be applicable to the other inventions due to the differences in requirements from one invention to the other 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US 4,442,921).
Sherman discloses:
1. An apparatus (figure 1), comprising: 
an elevated platform (V); 
an extension (10) slidably extendable from the elevated platform toward a workpiece (G; sidewalk, ground, deck, etc);
a probe (30, 34) coupled movably to the extension (figures 1-6); and 
an indicator (20, 24) connected to the probe and configured to rotate from a first orientation (figure 6; see image below) to a second orientation (figure 4; see image below) in response to engagement between the probe and the workpiece as the extension approaches the workpiece (figures 1-6); 
wherein the indicator is configured to complete rotation from the first orientation to the second orientation when a leading edge of the extension is located at a predetermined distance from the workpiece (figure 4).  
2. further comprising a mechanical linkage (32 & 60) connecting the indicator to the probe and configured to couple (i) movement of the probe and the extension relative to one another to (ii) rotation of the indicator between the first orientation and the second orientation (figures 1-6).  
4. wherein the mechanical linkage includes a cable (60).  
5. wherein the mechanical linkage includes a spring (60) configured to stretch if the leading edge of the extension moves closer to the workpiece than the predetermined distance while the probe and the workpiece are engaged with one another (figures 1-6).  
6. wherein the indicator is biased toward the first orientation by a biasing element (due to 60 and 48).  
7. wherein the biasing element includes a torsion spring (60).  
9. wherein the indicator in the second orientation is configured to form a vertical wall extending upward from the leading edge of the extension (24 moves into a vertical position in the second position forming a vertical wall; see below).  
11. wherein the extension has a width (width of 10), and wherein the indicator extends along more than one-half of the width adjacent the leading edge (indicator includes 20 which extends the entire width of the 10).

    PNG
    media_image1.png
    475
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    601
    media_image2.png
    Greyscale


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrs et al. (US 4,124,130).
Rohrs et al. disclose
1. An apparatus, comprising: 
an elevated platform (vehicle; not shown); 
an extension (12) slidably extendable from the elevated platform toward a workpiece (ground; deck, sidewalk, etc); 
a probe (32) coupled movably to the extension (figures 2, 3, 5, 6); and 
an indicator (20) connected to the probe and configured to rotate from a first orientation (figure 3, 5) to a second orientation (figure 2, 6) in response to engagement between the probe and the workpiece as the extension approaches the workpiece (figures 2, 3, 5, 6); 
wherein the indicator is configured to complete rotation from the first orientation to the second orientation when a leading edge of the extension is located at a predetermined distance from the workpiece (figures 2, 6).  
2. The apparatus of claim 1, further comprising a mechanical linkage (24, 28) connecting the indicator to the probe and configured to couple (i) movement of the probe and the extension relative to one another to (ii) rotation of the indicator between the first orientation and the second orientation (figures 2, 3, 5, 6).  
3. The apparatus of claim 2, wherein the extension is slidably extendable toward the workpiece along an axis, and wherein the probe and the extension are configured to move relative to one another parallel to the axis in response to the engagement between the probe and the workpiece (figures 2, 3, 5, 6; -12 and 32 both travel back and forth and up down along parallel axis).  

    PNG
    media_image3.png
    758
    1126
    media_image3.png
    Greyscale











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman alone. 
While Sherman does not disclose the exact predetermined distance or vertical wall height, examiner notes that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the best fit dimensions for the application and environment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to experiment with reasonable dimensions for the apparatus, application and environment it is being used in, as too small dimensions could would not allow for enough error in movement or warning in extension, and too large dimension could create unnecessary gaps and defeat the purpose of safety in the application. 
See also MPEP 2144.04 IV. A. Changes in Size/Proportion and 2144.05 Obviousness of Ranges. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOTE: as can be seen on the attached PTO-892, a wide variety of apparatus include proximity sensors similar to that of what is being claimed. Until further structural details and limitations are included in the claims to eliminate such art handicap ramps/platforms, marine gangways, and more will continue to read on the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634